DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 3 June 2022. As directed by the amendment: claims 1, 2, 4, 7, and 8 have been amended, no claim has been added.  Thus, claims 1-11 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buell (US 5197959 A).
Regarding claim 1, Buell discloses an absorbent body ("absorbent article"; Abstract), comprising at least: 
an absorbent body 10 ("sanitary napkin 10"; col. 5 line 45; fig. 1), wherein a skin side surface 16 ("body facing surface 16"; col. 6 line 3-4; fig. 5) of a back side part of the absorbent body includes
a front-surface side concave groove recessed to a non-skin side 86 ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) formed in a given pattern 82 ("lattice pattern 82"; col. 26 line 55; fig. 28) and 
a plurality of partitioned absorption parts partitioned by the front-surface side concave groove ("fluff pulp is embossed in a lattice pattern 82"; col. 24 line 65-66; see Annotated Fig. 28), and 
a non-skin- side surface ("bottom surface 17"; col. 6 line 4; fig. 9) of the back side part of the absorbent body (fig. 4) includes a gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) recessed to a skin side (fig. 9) at a position corresponding to a gluteal cleft (fig. 6), 
the front-surface side concave groove ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) includes a plurality of longitudinal direction concave grooves arranged along a substantially longitudinal direction of the absorbent article with intervals in a width direction (see Annotated Fig. 28 below) and 
a plurality of width direction concave grooves ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) arranged along the substantially width direction of the absorbent article with intervals in the longitudinal direction (see Annotated Fig. 28 below), and 
the longitudinal direction concave grooves ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3 and “embossed lattice members 86”; col. 27 line 5; fig. 28) are formed in a radial form inclined outward in the width direction from a front side toward a back side of the absorbent article (fig. 6), and
the width direction concave grooves are formed to be orthogonal to a virtual line passing a middle part between the longitudinal direction concave grooves adjacent to each other and thereby the width direction concave grooves are formed in a polygonal line shape refracting in the longitudinal direction concave grooves in the width direction of the absorbent body (see 2nd Annotated FIG. 28).

Annotated Fig. 28


    PNG
    media_image1.png
    344
    644
    media_image1.png
    Greyscale



2nd Annotated Fig. 28

    PNG
    media_image2.png
    397
    643
    media_image2.png
    Greyscale


Regarding claim 3, Buell discloses an embossed groove ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface toward the non-skin side (fig. 17) is formed along a bottom portion of the front-surface side concave groove (fig. 6).
Regarding claim 5, Buell discloses the gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) is formed by an embossed part ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the non-skin-side surface toward the skin side ("central hinge 23A has a generally inverted "U" shaped cross-section"; col. 14 line 44-45; fig. 9), which is formed along the longitudinal direction from a width direction center part in a longitudinal direction middle part of the absorbent body to a back end of the absorbent body (fig. 6). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buell.
Regarding claim 4, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one of the longitudinal direction concave groove or the width direction concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 6, Buell discloses an embossed groove ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface toward the non-skin side (fig. 17) is formed along a bottom portion of the front-surface side concave groove (fig. 6).
Regarding claim 7, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one of the longitudinal direction concave groove or the width direction concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 8, Buell discloses of the longitudinal direction concave groove and the width direction concave groove (see Annotated Fig. 28), one of the longitudinal direction concave groove or the width direction concave groove is formed by an embossed part compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the skin side surface of the absorbent body ("fluff pulp is embossed in a lattice pattern 82"; col. 26 line 54-55). Buell fails to disclose that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that another of the longitudinal direction concave groove or the width direction concave groove is formed by a concave part with a reduced amount of loaded fiber on the skin side of the absorbent body, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47). The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 9-11, Buell discloses the gluteal cleft-facing concave groove ("linear central hinge 23A"; col. 17 line 56; fig. 9) is formed by an embossed part ("preferential fold or crease, scoring, embossing"; col. 24 line 5) compressed ("1.0 centimeters thick in the unembossed areas and about 0.5 centimeters thick in the embossed areas"; col. 27 line 1-3) from the non-skin-side surface toward the skin side ("central hinge 23A has a generally inverted "U" shaped cross-section"; col. 14 line 44-45; fig. 9), which is formed along the longitudinal direction from a width direction center part in a longitudinal direction middle part of the absorbent body to a back end of the absorbent body (fig. 6).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant argued that “Buell fails to teach the configuration of the width direction concave grooves recited in amended independent claim 1” (pg. 11 of  Applicant Remarks). The Examiner respectfully disagrees for the reasons set forth in the rejection discussion regarding amended claim 1 above.
Applicant argued that “the claimed invention is clearly structurally distinct from the product taught in Buell” (pg. 12 of Applicant Remarks) and that “it would not have been obvious to a person having ordinary skill in the art to achieve the present structural configuration of the required width direction concave grooves” (pg. 12 of Applicant Remarks). The Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The court has held that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In re Williams, 36 F.2d 436, 438 (CCPA 1929). In this case, modifying the angles at which the longitudinal direction concave grooves and the width direction concave grooves intersect each other involves only a change in the degree of the intersecting angles. The difference in the intersecting angles between the Applicant’s invention and Buell is not patentably distinct, according to the court. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Buell’s device such that it is structurally indistinct from the Applicant’s invention, for the purpose of having a suitably form-fitting shape when worn (“back region 63 is configured to fit the gluteal groove of a wearer when the napkin 10 is worn”; col. 18 line 46-47).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781